Case: 12-40588       Document: 00512067665         Page: 1     Date Filed: 11/29/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 29, 2012
                                     No. 12-40588
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

PABLO SALINAS BRITO,

                                                  Petitioner - Appellant

v.

JODY R. UPTON, Warden,

                                                  Respondent - Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:11-CV-316


Before BARKSDALE, CLEMENT, and GRAVES, Circuit Judges.
PER CURIAM:*
       In 1996, Pablo Salinas Brito, federal prisoner # 64441-080, was convicted
of: engaging in a continuing criminal enterprise (CCE); conspiracy to import
marijuana; possession with intent to distribute marijuana; conspiracy to commit
money laundering; and money laundering. Brito appeals the denial of his 28
U.S.C. § 2241 petition challenging his CCE conviction and the imposed-
sentence. He claims: insufficient evidence to support his conviction; district-



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40588      Document: 00512067665      Page: 2    Date Filed: 11/29/2012

                                   No. 12-40588

court error in treating the offense-elements as sentencing factors; and actual
innocence of unspecified enhancements to his sentence.
      A federal prisoner who seeks to collaterally challenge the legality of his
conviction or sentence must file a 28 U.S.C. § 2255 motion. Padilla v. United
States, 416 F.3d 424, 425-26 (5th Cir. 2005). (Brito’s § 2255 motion, filed in
1998, was denied; our court, in 2002, denied a certificate of appealability.) Such
claims may be raised in a § 2241 petition under § 2255(e)’s savings clause only
if the prisoner shows the § 2255 remedy is “inadequate or ineffective to test the
legality of his detention”. 28 U.S.C. § 2255(e).
      Brito did not brief any challenge to the district court’s determination that
he failed to show his claims were based on a Supreme Court decision
establishing he might have been convicted of a nonexistent offense, as required
by Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir. 2001). Failure
to identify an error in the district court’s analysis is equivalent to appellant’s not
appealing that issue. Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d
744, 748 (5th Cir. 1987). Although pro se briefs are afforded liberal construction,
pro se litigants must brief claims to preserve them. Yohey v. Collins, 985 F.2d
222, 224-25 (5th Cir. 1993). Because Brito has not challenged the district court’s
reasons for determining he is not entitled to proceed under § 2255’s savings
clause, any such contentions are abandoned.
      AFFIRMED.




                                          2